DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-3, 6-8, 11, 13, 15, 18, 20, 22, 24, 51, and 58 with species election of a trebler, an inhibitory oligonucleotide, an antisense DNA, a peptide, and a protein core in the reply filed on November 4, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Status of Claims
Claims 1-3, 6-8, 11, 13, 15, 18, 20, 22, 24, 51, 58-59, 62-63, and 66-67 are pending in the instant application. Claims 6, 11, 13, 15, 59, 62-63, and 66-67 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions/species, there being no allowable generic or linking claim. Accordingly, claims 1-3, 7-8, 18, 20, 22, 24, 51, and 58 are under examination on the merits in the instant case.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the broad recitation “about 2 to about 27 oligonucleotide branches”, and the claim also recites “6 oligonucleotide branches” and “9 oligonucleotide branches”, which are the narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).
Claims 18 and 20 recite that the oligonucleotide stem or branch additionally comprises a peptide. The claims fail to particularly point out and distinctly claim where and how in the stem/branch the additional agent is located within the oligonucleotide stem/branch. Hence, the structure of claims 18 and 20 cannot be clearly ascertained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7-8, 18, 20, 22, 24, 51, and 58 are rejected under 35 U.S.C. 103 as being obvious over Brodin et al. (JACS, 2015, 137:14838-14841, applicant’s citation) in view of Hussain et al. (Journal of Controlled Release, 2004, 99:139-155), Shchepinov et al. (Nucleic Acids Research, 1997, 25:4447-4454, applicant’s citation), and Briley et al. (ACS Symposium Series, 2012, applicant’s citation).
Brodin discloses a spherical nucleic acid (SNA) composition comprising “a dense shell of oligonucleotides” that are “conjugated to the surface of a protein” of the “protein core”, which “should allow for the attachment of several distinct functionalities such as imaging agents, targeting moieties, and functional oligonucleotides.” See Figure 1A; pages 1 and 4 of the author manuscript copy submitted by applicant. 
Brodin teaches that the DNA oligonucleotides are attached to the surface of the protein core via a linkage between “lysine amines” reacted with “azide” groups.  See page 2 of the author manuscript copy submitted by applicant. 
Brodin does not teach the “dense shell of oligonucleotides” comprises oligonucleotide dendron comprising oligonucleotide branches linked to a trebler moiety. 
Hussain discloses a “branched dendrimer” structure of nine (9) EGFR mRNA-targeting antisense oligonucleotides (ODNs) that are covalently linked to a common center at their 3’ termini, wherein the dendrimer ODN is “markedly more stable to serum nucleases compared to the free ODN” and provides “improved cellular uptake”. See abstract; Figure 3; page 153.
See the dendrimer ODN structure disclosed in Figure 1B as copied below.

    PNG
    media_image1.png
    577
    636
    media_image1.png
    Greyscale

Hussain teaches that the above branched dendrimer structure is synthesized “using a novel phosphoramidite synthon, tris-2,2,2-(3-(4,4’-dimethoxytrityloxy) propyloxymethyl)ethyl-N,N-diisopropylaminocyanthoxy phosphororamidite as described by us previously [23,24].” See page 141.  It is noted that citation 23 referred to at page 141 of Hussain is Shchepinov et al. (Nucleic Acids Research, 1997, 25:4447-4454).
Shchepinov discloses a trebler synthon, compound 7, which was used by Hussain in Scheme 1 as copied below.

    PNG
    media_image2.png
    149
    275
    media_image2.png
    Greyscale

Briley reports an SNA composition comprising target mRNA-binding antisense oligonucleotides for target inhibition, wherein “other types of biomolecules can be incorporated with, or complexed to, the nucleic acid layer to provide added functionality” to the SNA composition, wherein the biomolecules can be “short peptide sequences” such as a nuclear localization signal (NLS) peptide sequence. See pages 11-15.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the art-recognized tri-branched oligonucleotide structure using the art-recognized trebler synthon when making Brodin’s spherical nucleic acid (SNA) comprising a protein core. One of ordinary skill in the art would have been motivated to make the “dense shell of oligonucleotides” of Brodin’s SNA as a plurality of tri-branched oligonucleotide structures synthesized using Shchepinov’s trebler synthon in order to provide improved serum stability and cellular uptake of the plurality of antisense oligonucleotides (ONDs), because the “branched dendrimer” structure comprising a plurality of tri-branched antisense ODNs using Shchepinov’s trebler synthon as exemplified by Hussain reads on and satisfies the “dense shell of oligonucleotides” conjugated to the protein core of Brodin’s SNA thus such tri-branched dendrimer structure was an art-recognized design option deemed suitable for Brodin’s “dense shell of oligonucleotides”, and because Hussain’s tri-branched ODN dendrimer structure was taught to confer improved biostability and cellular uptake. One of ordinary skill in the art would have also been motivated to include “short peptide sequences” such as a nuclear localization signal (NLS) peptide sequence incorporated into the plurality of tri-branched antisense ODNs with a reasonable expectation of success, because it was known in the relevant prior art that “other types of biomolecules can be incorporated with, or complexed to, the nucleic acid layer to provide added functionality” when making SNA compositions as taught by Briley, who taught that the “other types of biomolecules” can be a nuclear localization signal (NLS) “peptide”. 
In view of the foregoing, claims 1-3, 7-8, 18, 20, 22, 24, 51, and 58 taken as a whole would have been prima facie obvious before the effective filing date. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 7-8, 18, 20, 22, 24, 51, and 58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,837,018 B2 in view of Brodin et al. (JACS, 2015, 137:14838-14841, applicant’s citation), Hussain et al. (Journal of Controlled Release, 2004, 99:139-155), Shchepinov et al. (Nucleic Acids Research, 1997, 25:4447-4454, applicant’s citation), and Briley et al. (ACS Symposium Series, 2012, applicant’s citation).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of the “nanoscale construct” comprising “an exterior shell composed of nucleic acid molecules arranged in a geometrical position around a nanoparticle core”, wherein the nucleic acid molecules comprising CpG oligonucleotides “form a spherical shape around the nanoparticle core” claimed in the ‘018 patent. It would have been obvious to make the single-stranded oligonucleotides attached to the antigen as claimed in the ‘018 patent by utilizing a tri-branched ODN dendrimer structure design synthesized by using a trebler synthon as disclosed by Hussain and Shchepinov, because the plurality of tri-branched ODN dendrimers reads on and satisfies the “nucleic acid molecules arranged in a geometrical position” that “form a spherical shape around the nanoparticle core” of the “nanoscale construct” claimed in the ‘018 patent thus are deemed a suitable design option, and because the ODN dendrimer structure was known to confer improved serum stability and cellular uptake. Since use of “protein core” and additional biomolecules (e.g., peptides) “incorporated with, or complexed to, the nucleic acid layer to provide added functionality” was known in making a spherical nucleic acid as taught by Brodin and Briley, it would have been obvious to apply the knowledge disclosed by Brodin and Briley to the spherical nanoscale construct of the ‘018 patent claims, thereby arriving at the instant claims. 

Claims 1-3, 7-8, 18, 20, 22, 24, 51, and 58 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 15-19, 21-22, 28-29, 31, 34, and 53-54 of copending Application No. 16/661,548 in view of Brodin et al. (JACS, 2015, 137:14838-14841, applicant’s citation), Hussain et al. (Journal of Controlled Release, 2004, 99:139-155), and Shchepinov et al. (Nucleic Acids Research, 1997, 25:4447-4454, applicant’s citation).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of the “SNA” claimed in the ‘548 application. It would have been obvious to make the single-stranded oligonucleotides attached to the nanoparticle as claimed in the ‘548 application by utilizing a tri-branched ODN dendrimer structure design synthesized by using a trebler synthon as disclosed by Hussain and Shchepinov, because the plurality of tri-branched ODN dendrimers reads on and satisfies the plural oligonucleotides attached to an antigen claimed in the ‘548 claims thus are deemed a suitable design option, and because the ODN dendrimer structure was known to confer improved serum stability and cellular uptake. Since use of protein core was known in making an SNA as taught by Brodin, it would have been obvious to apply the knowledge disclosed by Brodin to the SNA of the ‘548 claims, thereby arriving at the instant claims. 
Claims 1-3, 7-8, 18, 20, 22, 24, 51, and 58 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 7-8, 18-19, 21-24, and 30 of copending Application No. 16/886,712 in view of Hussain et al. (Journal of Controlled Release, 2004, 99:139-155), Shchepinov et al. (Nucleic Acids Research, 1997, 25:4447-4454, applicant’s citation), and Briley et al. (ACS Symposium Series, 2012, applicant’s citation).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of the “IP-SNA” claimed in the ‘712 application. It would have been obvious to make the oligonucleotides attached to the protein core as claimed in the ‘712 application by utilizing a tri-branched ODN dendrimer structure design synthesized by using a trebler synthon as disclosed by Hussain and Shchepinov, because the plurality of tri-branched ODN dendrimers reads on and satisfies the “shell of oligonucleotides” claimed in the ‘712 claims thus are deemed a suitable design option, and because the ODN dendrimer structure was known to confer improved serum stability and cellular uptake. Since use of additional biomolecules (e.g., peptides) “incorporated with, or complexed to, the nucleic acid layer to provide added functionality” was known in making an SNA as taught by Briley, it would have been obvious to apply the knowledge disclosed by Briley to the SNA of the ‘712 claims, thereby arriving at the instant claims. 

Claims 1-3, 7-8, 18, 20, 22, 24, 51, and 58 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 of copending Application No. 17/025,637 in view of Brodin et al. (JACS, 2015, 137:14838-14841, applicant’s citation), Hussain et al. (Journal of Controlled Release, 2004, 99:139-155), Shchepinov et al. (Nucleic Acids Research, 1997, 25:4447-4454, applicant’s citation), and Briley et al. (ACS Symposium Series, 2012, applicant’s citation).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of the SNA claimed in the ‘637 application. It would have been obvious to make the “oligonucleotides attached to the surface of the nanoparticle core” claimed in the ‘637 application by utilizing a tri-branched ODN dendrimer structure design synthesized by using a trebler synthon as disclosed by Hussain and Shchepinov, because the plurality of tri-branched ODN dendrimers reads on and satisfies the “oligonucleotides attached to the surface of the nanoparticle core” claimed in the ‘637 application thus are deemed a suitable design option, and because the ODN dendrimer structure was known to confer improved serum stability and cellular uptake. Since use of “protein core” and additional biomolecules (e.g., peptides) “incorporated with, or complexed to, the nucleic acid layer to provide added functionality” was known in making a spherical nucleic acid as taught by Brodin and Briley, it would have been obvious to apply the knowledge disclosed by Brodin and Briley to the SNA of the ‘637 claim, thereby arriving at the instant claims. 

Claims 1-3, 7-8, 18, 20, 22, 24, 51, and 58 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 11, 13, 15, 17-19, 24, and 27 of copending Application No. 17/084,460 in view of Hussain et al. (Journal of Controlled Release, 2004, 99:139-155) and Shchepinov et al. (Nucleic Acids Research, 1997, 25:4447-4454, applicant’s citation). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of the “SNA” claimed in the ‘460 application. It would have been obvious to make the “oligonucleotide shell attached to the external surface of the nanoparticle core” that is a “protein core”, wherein the oligonucleotide is “antisense DNA” further comprising “a peptide” claimed in the ‘460 application by utilizing a tri-branched ODN dendrimer structure design synthesized by using a trebler synthon as disclosed by Hussain and Shchepinov, because the plurality of tri-branched ODN dendrimers reads on and satisfies the “oligonucleotide shell” claimed in the ‘460 application thus are deemed a suitable design option, and because the ODN dendrimer structure was known to confer improved serum stability and cellular uptake.

Claims 1-3, 7-8, 18, 20, 22, 24, 51, and 58 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 18, 21, 31-34, 41, 44-45, and 49-50 of copending Application No. 17/684,269 in view of Hussain et al. (Journal of Controlled Release, 2004, 99:139-155), Shchepinov et al. (Nucleic Acids Research, 1997, 25:4447-4454, applicant’s citation), and Briley et al. (ACS Symposium Series, 2012, applicant’s citation). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of the “SNA” claimed in the ‘269 application. It would have been obvious to make the “shell of oligonucleotides attached to the external surface of the nanoparticle core” that is “a liposomal core”, wherein the oligonucleotide is “an inhibitory oligonucleotide” claimed in the ‘269 application by utilizing a tri-branched ODN dendrimer structure design synthesized by using a trebler synthon as disclosed by Hussain and Shchepinov, because the plurality of tri-branched ODN dendrimers reads on and satisfies the “shell of oligonucleotides” claimed in the ‘269 claims thus are deemed a suitable design option, and because the ODN dendrimer structure was known to confer improved serum stability and cellular uptake. Since use of additional biomolecules (e.g., peptides) “incorporated with, or complexed to, the nucleic acid layer to provide added functionality” was known in making an SNA as taught by Briley, it would have been obvious to apply the knowledge disclosed by Briley to the SNA of the ‘269 claims, thereby arriving at the instant claims. 

Claims 1-3, 7-8, 18, 20, 22, 24, 51, and 58 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 7, 9-14, 18, 25, 28-29, and 42 of copending Application No. 17/749,977 in view of Hussain et al. (Journal of Controlled Release, 2004, 99:139-155), Shchepinov et al. (Nucleic Acids Research, 1997, 25:4447-4454, applicant’s citation), and Briley et al. (ACS Symposium Series, 2012, applicant’s citation).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of the “SNA” claimed in the ‘977 application. It would have been obvious to make the “shell of oligonucleotides attached to the external surface of the nanoparticle core” that is “a liposomal core” claimed in the ‘977 application by utilizing a tri-branched ODN dendrimer structure design synthesized by using a trebler synthon as disclosed by Hussain and Shchepinov, because the plurality of tri-branched ODN dendrimers reads on and satisfies the “shell of oligonucleotides” claimed in the ‘977 claims thus are deemed a suitable design option, and because the ODN dendrimer structure was known to confer improved serum stability and cellular uptake. Since use of additional biomolecules (e.g., peptides) “incorporated with, or complexed to, the nucleic acid layer to provide added functionality” was known in making an SNA as taught by Briley, it would have been obvious to apply the knowledge disclosed by Briley to the SNA of the ‘977 claims, thereby arriving at the instant claims. 

Claims 1-3, 7-8, 18, 20, 22, 24, 51, and 58 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 and 25 of copending Application No. 17/814,211 in view of Brodin et al. (JACS, 2015, 137:14838-14841, applicant’s citation), Hussain et al. (Journal of Controlled Release, 2004, 99:139-155), Shchepinov et al. (Nucleic Acids Research, 1997, 25:4447-4454, applicant’s citation), and Briley et al. (ACS Symposium Series, 2012, applicant’s citation). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of the composition comprising an “SNA” claimed in the ‘211 application. It would have been obvious to make the “oligonucleotide on the surface of the nanoparticle”, wherein the oligonucleotide comprises siRNA or antisense-DNA claimed in the ‘211 application by utilizing a tri-branched ODN dendrimer structure design synthesized by using a trebler synthon as disclosed by Hussain and Shchepinov, because the plurality of tri-branched ODN dendrimers reads on and satisfies the plurality of oligonucleotides claimed in the ‘211 claims thus are deemed a suitable design option, and because the ODN dendrimer structure was known to confer improved serum stability and cellular uptake. Since use of “protein core” and additional biomolecules (e.g., peptides) “incorporated with, or complexed to, the nucleic acid layer to provide added functionality” was known in making a spherical nucleic acid as taught by Brodin and Briley, it would have been obvious to apply the knowledge disclosed by Brodin and Briley to the spherical nanoscale construct of the ‘211 claims, thereby arriving at the instant claims. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA H SHIN/Primary Examiner, Art Unit 1635